FOR IMMEDIATE RELEASE WOLF RUN MINING COMPANY TO PERMANENTLY CLOSE SAGO MINE SCOTT DEPOT, West Virginia, December 12, 2008 – International Coal Group, Inc. (NYSE: ICO) today announced that its Wolf Run Mining Company subsidiary will permanently close its idled Sago mine in Buckhannon, West Virginia.The Sago mine ceased coal production in March of The Sago mine has been maintained in idle status over the past 21 months in order to allow WV mine safety regulators and researchers to study the effects of lightning on underground mining.Upon recent completion of on-site lightning research, Wolf Run Mining has evaluated the mine infrastructure and remaining reserves and determined that the operation is no longer economically viable.The burden of ongoing maintenance costs, and the substantial expenditures required to restore mine infrastructure and allow restart of production, significantly exceed the value of the remaining coal in the current market. The Company expects to permanently close and seal the mine in the first quarter of 2009.The three employees that maintained the mine will be reassigned to other Wolf Run Mining operations.Although the equipment assets are expected to be recovered prior to mine closure, the Company anticipates recording a fourth quarter non-cash asset impairment charge of approximately $7.2 million related to non-recoverable mine development costs. ICG is a leading producer of coal in Northern and Central Appalachia and the IllinoisBasin.The Company has 13 active mining complexes, of which 12 are located in Northern and Central Appalachia and one in Central Illinois. ICG’s mining operations and reserves are strategically located to serve utility, metallurgical and industrial customers domestically and internationally. # # # Forward-Looking Statements Statements in this press release that are not historical facts are forward-looking statements within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements.
